 380DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence of improper electioneering and therefore adopt the RegionalDirector's recommendation.As we have overruled the objections to conduct affecting the resultsof the election,' and as the tally of ballots shows that the Petitionerhas secured a majority of the valid votes cast in the election, we shallcertify it as the bargaining representative of the employees in theappropriate unit.[The Board certified Local 676, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO,as the designated collective-bargaining representative of all produc-tion and maintenance employees at the Employer's Camden, NewJersey, plant, excluding office clerical and plant clerical employees,professional employees, guards, and supervisory employees as definedin the Act.]'Contrary to Local 80-A's request, we find no warrant for a further investigation orhearing in this matter.Sinclair Refining Company(Wood River Refinery)andNorman.L. CopeUnited Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada,AFL-CIO,Local 5531andNorman L. Cope.Cases Nos.14-CA-1324 and 14-CB-294. February 10, 1956DECISION AND ORDEROn September 29, 1955, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner alsofound that the Respondents had not engaged in other alleged unfairlabor practices.Thereafter, the Respondents and the General Coun-sel filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings and conclusions of the TrialExaminer, to the extent that they are consistent herewith.iThe AFL and CIO havingmerged sincethe TrialExaminer issued his IntermediateReport, we are amending the designation of the Respondent Union accordingly.115 NLRB No. 67. SINCLAIR REFINING COMPANY381As more fully set forth in the Intermediate Report, the Trial Ex-aminer found that the transfer clause in the contract between theRespondents was illegal because it imposed a restraint on the em-ployees' right to transfer from one craft to another, in violation ofSection 8 (a) (1) and 8 (b) (1) (A) of the Act. However, as thetransfer clause was never unlawfully enforced, or intended to be un-lawfully enforced, the Trial Examiner found no violation of Section8 (a) (3) or 8 (b) (2). The Trial Examiner concluded further thatas the transfer clause was severable from the remainder of the con-tract, it did not vitiate the otherwise valid union-security provisionsunder which Cope was discharged and Cope's discharge was thereforelawful.We agree with the Trial Examiner's conclusion with respect to theseverability of the transfer clause and the legality of Cope's discharge.Thus, the only question remaining before us pertains to the legality ofthe transfer clause.However, as the record discloses that the transferclause is no longer part of the contractual relationship between theparties, having been replaced by an admittedly legal provision, wefind it unnecessary to determine whether the transfer clause was un-lawful.Accordingly, we shall dismiss the complaints.[The Board dismissed the complaints.]INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaintsin these consolidated cases allege that Sinclair Refining Company(Wood RiverRefinery),herein-calledtheCompany,and United Association ofJourneymenand Apprenticesof the Plumbing and Pipefitting Industry of the UnitedStates andCanada, AFL, Local 553,herein calledthe Union,collectively called theRespondents,have respectivelyviolated Section 8 (a) (1) and (3) and Section8 (b) (1) (A) and (2)of the NationalLaborRelations Act, as amended,61 Stat.136, by maintaining and enforcing a collective-bargaining agreement which con-tained notonly a 30-dayunion-security requirement but also a provision that, whenan employeetransfers from one craft to another,he must return to his former craftif he is refused union'membership for good and sufficient reason; and by Cope's dis-chargeon orabout September 27, 1954, caused by theUnion, for the reason that hefailed to maintain his membership in good standing in the Union,as well as bythe subsequent failure and refusal to reinstate him.The Respondentsconcede that the agreement was maintained and enforced onSeptember 27 and thereafteruntil it was supersededby an admittedlyvalid agree-ment onJanuary 28, 1955, the relevantprovisions of each agreement having beenadmitted.Confiningourselves to the former agreement,the issues are whetherthe transferprovision violated theAct; and,if it was so violative,whether it in-validated the entire security provision so that there was no lawful basis for dis-charging and failing to reinstate Cope or causing him to be discharged,these latteracts being essentially admitted.A hearingwas held before me at St. Louis, Missouri,on August9, 1955.Aletter from counselfor Companyconcerning proposed changes in the transcriptand consent to such changes, addressed to me and dated September 8, 1955, anditsaccompanying motion to correct the transcript,are hereby received in evidenceas Trial Examiner's Exhibits Nos 1 and 2,respectively; themotion to correct isgranted.Pursuant to leave granted to all parties, and the time therefor having beenextended, briefs were thereafter filed by the General Counsel,the Company, andthe Union.Uponthe entire record in the case,and from my observation of the witnesses, I makethe following 382DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT WITH REASONS THEREFORITHE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and stipulated and I find that the Company, a Maine corpora-tionwith its principal office in New York, New York,maintainstheWood RiverRefinery at Hartford,Illinois,where it is engaged in the processing,sale, and dis-tribution of petroleum and allied products;that during the year ending May 31,1955, it purchased petroleum and allied products valued at more than $1,000,000,more than 50 percent of which was transported,sold, and shipped to said Refineryfrom points outside the State of Illinois; and that during the same period it soldand shipped petroleum and allied products valued at more than $1,000,000, morethan 50 percent of which was transported,sold, and shipped from said Refinery topoints outside the State of Illinois. It was stipulated,and I find, that the Companyis engaged in interstate commerce within the meaningof the Act.Itwas admitted and stipulated,and I find, that the Union is a labor organizationwithin the meaning of the Act.II.THE UNFAIR LABORPRACTICESA. The collective-bargaining agreement1.The transfer clauseThe agreement with which we are here concerned and which was in force inSeptember 1954 was entered into with nine craft unions including the Union herein.Article 2 of said agreement is entitled "Union Security," and provides in its firstparagraph for a 30-day probationary period for new employees, during whichperiod the Company may dispense with their services with or without cause; thesecond paragraph,which is itself admittedly valid, includes 30-day membershiprequirements for all employees and details the provisos against discrimination asset forth at the close of Section 8 (a) (3) of the Act; the third paragraph, whichwill be referred to as the notwithstanding clause, is the basis for this proceeding, andreads as follows:Notwithstanding the provisions of the foregoing paragraph,when an employeetransfers from one craft to another craft, he shall be required to take out a cardin the craft to which he transfers, within three (3) pay periods and if he isrefusedmembership for good and sufficient reason, stated in writing to theCompany, he will return to his former craft.The Respondents maintain first that this latter provision is not invalid on its face,and further that it was not intended to be invalid or to be illegally applied. In supportof the first of these contentions,itwas testified by the Union that the words "forgood and sufficient reason"applied to payment of dues and initiation fees only;when it was pointed out that the preceding paragraph of the agreement spelled out thestatutory limitations in detail,the explanation was offered that the parties did notwant to repeat the same words!Such intent is not indicated by the terms employed,so that,as in connection with invalid deferral or nullity clauses,'the restraint on em-ployees is clear.Further, the condition"if he [an employee] isrefusedmembershipfor good and sufficient reason"cannot,I find,be reasonably construed to refer solelyto the case of theemployee'sown failure to pay dues and initiation fees. [Emphasissupplied.]Here is no suspicion of intent(intent is considered immediately below),but acceptance of the plain and concededly loose language of the agreement.Not-withstanding the argument by the Company'scounsel, the restraint is such andunlawful although it is limited to transfers and provides for return to a former craft,and not for complete loss of job.Further,while transfer may well depend onqualifications, as urged by the Union,itwas here provided that a transferee must bereturned to his former craft if refused membership in the new craft union regardlessof his qualifications.The agreement itself andby itsterms imposed restraint onemployees by affecting their right to transfer from one craft to another,in violationof Section 8 (a) (1) and 8(b) (1) (A) of the Act.2(Whether,as alleged by theGeneral Counsel, the clause invalidates the entire union-security provision will beconsidered in the next subsection.)YewYoi k State Employers Association, Ii c,93 NLRB 1272Idemat page 129 SINCLAIR REFINING COMPANY383On the other hand,uncontradicted testimony by both the Company and the Unionis to the effect that the invalid provision was never applied to prevent any transfer.Considering the use of the power as distinguished from its existence,and the evidenceof the parties' intent and practice,there is no basis for finding a violation of Section8 (a) (3) or 8(b) (2).32.SeverabilityThe issue now posed,as notedsupra,iswhether the transfer clause, itself invalid,vitiated the entire union-security article.Arguing that the article is indivisible andtherefore entirely invalid,the General Counsel cites thePacificIntermountain Ex-press Company 4andConvair, a Division of General Dynamics Corporation 5cases.In the former,the Board found that"the Company's conduct,which required em-ployees to become members of the Union immediately after they were hired,"vitiated the valid 30-day provisions in the agreement.In the instant case, the 30-dayprovisions were in no way affected;on the contrary,the time was extended to three2-week periods when the Union was unlawfully authorized to prevent transfers. InConvair,the Board held invalid and inseparable a provision which cancelled the 30-day provisionas toallwho had quit or transferred their employment. In theinstant case, 30 days are still allowed to new employees and 6 weeks to transferees.Unlike theConvaircase, whose 30-day clause was itself invalid for inclusion of pay-ment of assessments in addition to dues and initiation fees, there is no unlawfullimitation here on the time within which membership must be sought.6The 30-dayprovision in the instant case, unlike the 2 cases cited,remains unmodified.It is noteven remotely affected by the transfer clause.Nothing on the face of the agreement before us indicates such indivisibility that,with failure of the transfer clause, the entire article must fall.Certainly the prac-tice of the parties indicates positively that the other provisions were enforced whenthat concerning transfer was not.Nor, when the parties to the agreement do notmaintain that the entire agreement or more than one clause is invalid for failure ofthat clause, should the Board destroy more than that one clause which has beenseparately treated.(As already indicated, the violativeclausemay be set aside bythe Board.But our present concern,to avoid confusion,is the question of separat-ing that clause from the remainder or declaring all or more of the agreement invalid.)If the parties have, by ignoring it in practice,refused to treat the transfer clause asa material portion which will excuse continued performance,neither express statutoryprovision nor declared policy warrants a holding that continued performance is notonly excused but indeed barred.To declare that different provisions are inseparableand in effect that there is a failure of consideration so that with the invalidity of onethe other must also fall,when the parties to the agreement have made no such claim,would be strange indeed; 7more so to hold that the parties are not to be permittedto abide by lawful provisions as they have. (Through all of this it must be borne inmind that the clause found invalid had no personal or intimate effect on Cope, andthat it did not affect his actual employment.Only if it invalidated the entire securityarticle could it be even indirectly connected with the otherwise valid terminationof that employment.)Where the majority status of the Union it not attacked,the Board has for a longtime recognized,indeed enforced, the principle of separability in its recommenda-tions that the parties cease giving force and effect to the violative portion of an agree-ment.Here, old employees would come under the valid 30-day provision andmight never be affected by the transfer clause; likewise, new employees.Neitherdoes the transfer clause depend on the 30-day provision.Each is independent of theother and can stand or fall without affecting the other.This is not a case"where a forbidden provision is so basic to the whole schemeof a contract and so interwoven with all its terms that it must stand or fall as anJandel Furs,100 NLRB 1390,1392;Port Chester Electrical Corporation,97NLRB354, 855,Monolith Portland Cement Company,94 NLRB 1358, 1363.* 107 NLRB 8375 111 NLRB 1055.6 InConvair,the Board declared : "It is also significant that the provisions in questionwere continued in a new agreement executed by the Respondent in February 1954 " Con-trary significance presumably attaches to the fact that the new agreement between theinstant pasties omits the provision here in questionSome parallel thinking on this point may be found in Williston on Contracts, revisededition, Sections 1629A, 1660, 1779-1782 384DECISIONSOF NATIONALLABOR RELATIONS BOARDentirety." BWhat was otherwise valid and lawful action by the Company and theUnion under the provisions of the Act should not be invalidated because the col-lective-bargaining agreement included a provision which was neither here applicablenor applied. (As will be seeninfra,this provision had no bearing in fact on the em-ployment of the individual involved or the action taken against him )Itmay further be noted that, despite the heading on the entire article as it appearsin the agreement, the provision in restraint of transfers is not a union-security pro-vision.As notedsupra,the first paragraph of the article is limited to the matter ofprobationary employment and the Company's rights with respect thereto.The articleentitled "Union Security" thus further includes provisions which are not union-security provisions.The proviso in Section 8 (a) (3) of the Act has here been fully complied with and,unlike thePacific Intermountain Expressand Convair cases, is not itself modified orviolated by the transfer clause.The latter, but for the evidence of intent and prac-tice,would be a separate and different discrimination in regard to tenure and termsof employment; it is a different type of interference.In the very recent case ofKenosha Auto Transport Corporation,9violation wasfound because action had been taken, "not pursuant to any agreed upon nondiscrim-inatory interpretation of the other clauses in the contract, but solely in effectuationof the unlawful clause."Providing further tor "recourse to the valid provisions of[the] agreement," the Board thus recognized the severability of "other contract pro-visions" and their apparent sufficiency as a defense, if applicable, despite the pres-ence of an unlawful provision I find that the invalid transfer clause is wholly sever-able from the remainder of the agreement, which remainder was valid and could bemaintained.B.CopeLike the issue over the agreement, the controversy concerning Cope is based onthe notwithstanding clause.Cope was a member of the Union, employed by theCompany, and covered by the agreement when, on September 27, 1954, he was dis-charged by the Company at the Union's request for nonpayment of dues. (He wasthen in arrears for the months of May through September.)The discharge was pur-suant to the 30-day clause of the agreement and was clearly lawful.On December 1, the Union in a letter addressed to the Company and which it gavetoCope declared that he had met his union obligations and that it was "agreeablewith" the Union to put him back to work. Cope delivered the letter to the Com-pany's assistant manager on December 4, but was told that he could not then be puttowork because his seniority had been broken by the discharge.He was reinstatedon April 25, 1955, with so-called full seniority.The complaints scarcely allege, nor was there trial of, any issue other than theright of the Respondents to take any action under the agreement in view of the in-valid transfer clause.But with a possibility that consideration may be given to aclaim which was first clearly made in the General Counsel's brief, it may be well atthis time to go briefly beyond the issues as actually presented.Although the GeneralCounsel declared at the hearing that he made no claim of violation in the failure toput Cope back to work on-December 4, it appears that he later sought to explain thathe had meant only the Union in this connectionWhile it is not clear, one may assume that the claim of the Company's continuedliability, i. e., from September 27, 1954, beyond December 4 and until Cope wasreinstated on April 25, 1955, is based on its failure in December to restore Cope tofull seniority and its reliance on the validity of the earlier discharge; but neither didtheUnion's letter, while stating its willingness that Cope go back to work, admitthat the discharge had been unlawful originally or indicate that he was entitled tofull seniority so as to impose possible liability on the Company.As for the eventsof September 27, even if there was a wrongful refusal by the Union later that day toaccept Cope's back dues, as does not appear to be claimed, such fact was not com-municated to the Company, which relied on the earlier and accurate report by theUnion (admitted by Cope) that Cope was delinquent and the request, lawful whenmade, that he be dischargedIn any event, and to repeat, any liability here could develop only if the dischargeof September 27 was unlawful or if the Company in December unlawfully refusedto employ Cope.10But, as found, the discharge was lawful; consequently Cope had8 Al L R B v Rockaway News Supply Co,Inc, 345 U S 71, 780 113 NLRB 64311The General Counsel cites a statement that "nothing was said about there not beingany work" on December 4 to indicate "that the amount of woik existing at the Company SINCLAIR REFINING COMPANY385no prior or special claim to employment in December since, with the termination ofhis employment,his seniority had been broken as the Company advised him.Norhas it been shown or even claimed that Cope retained any seniority in December; infact,the General Counsel has specifically disclaimed any violation on December 4in connection with seniority.His "reinstatement"with full seniority the followingApril neednot be questioned here; such reinstatement created no rights or violationas of December.Ifind that Cope was not discriminatorily discharged or refusedemployment.It thus becomes unnecessary to answer the question of "sympathy" or.policy raised by the Union regarding award of back pay to an employee who was infact discharged for failure to pay dues.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurring inconnection with the operations of the Company described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerceIV.THE REMEDYIt has been found that the Respondents respectively violated Section 8 (a) (1) and8 (b) (1) (A) of the Act by maintaining an illegal transfer clause in their agree-mentWhile the invalid provision is the only violation found andisno longerin effect, the Respondents maintain, as noted, that it was lawful. I shall thereforerecommend that they cease and desist from any like or related conduct, and fromgiving effect to the clause 11 of the agreement which violates the Act, or similarclauses of any extension or renewal thereof.For the reasons stated in the subsection entitled"Cope," Ishall recommend thatthe complaints be dismissed insofar as they allege the discriminatory discharge ando failure to reinstate Cope.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL, Local 553, is a labororganization within the meaning of Section 2 (5) of the Act.2By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, Sinclair Refining Company (Wood RiverRefinery) has engaged in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.0 3. By restraining and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, the Union has engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondents have not engaged in other unfair labor practices within themeaning of the Act with respect to Norman L Cope.[Recommendations omitted from publication.]or lack of salve had absolutely nothing whatsoever to do with the discharge of Cope or[his] subsequent ieinstatenient"But at the same point and previously Cope testifiedthat the Company had told him in December that the letter was all right but he could notbe put back to woik "on account of the seniority clause in the union contract" Therewould be no question of seniority had theie been a vacancy when Cope applied in Decem-ber . not, does he claim that theie was any vacancySenioiity would be consideied in theabsence of a vacancy and in connection with possible replacement of a imnor employeeIn any event I cannot loin the Geneial Counsel in speculating that the failure to put Copeto woik in December had "nothingto do" with availability of woikUnless the Com-pany was obliged to make room for Cope by discharging another employee, it is the Gen-eial Counsel's burden to show that a place was in fact available for Cope when lie ap-pliedThere is no such ei idence"There is neither alle,nlion not evidence attacking the majority status of the UnionIt will therefore not be recoinuiended that the agreement be set aside in its entirety390009-56-vol 115--26